PER CURIAM.
Appellant, plaintiff below, appeals an adverse summary judgment on the basis of the statute of limitations. It appears without material dispute that no later than 1981 appellant was aware of discrepancies in the accounts provided by his former joint venture partner and had concluded that the joint venture contract had been breached, as a' result of which he engaged counsel who corresponded with appellee about the agreement. When appellant eventually examined the accounting records, the cause of the discrepancy (which appellant contends was a tortious padding of the payroll by appellee) was apparent on the face of the records. We conclude on these facts that appellant’s claims should have been discovered, in the exercise of due diligence, in 1981. See Cherney v. Moody, 413 So.2d 866 (Fla. 1st DCA 1982); § 95.031, Fla.Stat. (1987). As appellant’s present suit was filed in 1987, beyond the limitation period, we conclude summary judgment was correctly entered. See §§ 95.11(2)(b), (3), 772.-17, Fla.Stat. (1987).
Affirmed.